1
                                                      The Honorable Richard A. Jones
2

3

4

5

6                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
7                                      AT SEATTLE
8
     UNITED STATES OF AMERICA,                       NO. CR18-132RAJ
9
                                     Plaintiff,      ORDER GRANTING
10
                                                     DEFENSE COUNSEL’S MOTION
                                                     TO WITHDRAW AND FOR
           v.                                        APPOINTMENT OF NEW
11
                                                     COUNSEL
12
     CRYSTAL LYNN BARQUET,

13                                   Defendant.

14

15              THIS MATTER comes before the Court on the motion of defense counsel to
16   withdraw as counsel of record for Defendant Crystal Lynn Barquet. After considering
17   the motion and hearing from counsel and defendant ex parte at a hearing conducted on

18   this date, the Court finds that good cause exists for the withdrawal of Richard Warner
     and appointment of new counsel for purposes of sentencing in this case.
19
                IT IS HEREBY ORDERED that defense counsel’s motion (Dkt. #392) is
20
     GRANTED. Richard Warner is granted leave to withdraw as counsel for defendant
21
     Crystal Lynn Barquet. Substitute CJA counsel shall be appointed to represent Ms.
22
     Barquet. Mr. Warner remains counsel of record until new counsel has been appointed.
23   ///
24   ///
25

     ORDER GRANTING DEFENSE COUNSEL’S
     MOTION TO WITHDRAW AND FOR
     APPOINTMENT OF NEW COUNSEL- 1
1          IT IS FURTHER ORDERED that the sentencing hearing in this matter is
2    continued to Thursday, April 4, 2019, at 3:30 p.m.
3

4
           DATED this 1st day of March, 2019.

5

6
                                                     A
                                                     The Honorable Richard A. Jones
7                                                    United States District Judge
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

     ORDER GRANTING DEFENSE COUNSEL’S
     MOTION TO WITHDRAW AND FOR
     APPOINTMENT OF NEW COUNSEL- 2
